



Exhibit 10.5
MONITRONICS INTERNATIONAL, INC.
2017 CASH INCENTIVE PLAN
2018 PERFORMANCE-BASED PHANTOM UNITS AWARD AGREEMENT


THIS PERFORMANCE-BASED PHANTOM UNITS AWARD AGREEMENT (this “Agreement”) is made
as of March 29, 2018 (the “Grant Date”), by Fred Graffam and between MONITRONICS
INTERNATIONAL, INC., a Texas corporation (the “Company”), and the person signing
as “Grantee” on the signature page hereof (the “Grantee”).
The Company has adopted the Monitronics International, Inc. 2017 Cash Incentive
Plan (as has been or may hereafter be amended, the “Plan”), a copy of which is
attached hereto as Exhibit A and by this reference made a part hereof, for the
benefit of eligible employees of the Company and its Subsidiaries. Capitalized
terms used and not otherwise defined in this Agreement will have the meanings
ascribed to them in the Plan.
The LTIP Committee has determined that it would be in the interest of the
Company to award phantom units to the Grantee, subject to the conditions and
restrictions set forth herein and in the Plan, and in order to provide the
Grantee with additional remuneration for services rendered and to increase the
Grantee’s personal interest in the continued success and progress of the Company
and Ascent Capital.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:


“2018 Vesting Cycle” means the twelve (12) month period beginning on January 1,
2018.
“2019 Vesting Cycle” means the twelve (12) month period beginning on January 1,
2019.
“2020 Vesting Cycle” means the twelve (12) month period beginning on January 1,
2020.
“Cause” has the meaning specified in Section 6.2(b) of the Plan.
“Close of Business” means, on any day, 5:00 p.m., Dallas, Texas time.
“Committee Certification Date” has the meaning specified in Section 3(c) of this
Agreement.
“Earned Phantom Unit” has the meaning specified in Section 3(c) of this
Agreement.
“Fair Market Value” means (i) with respect to determining the value of the
Phantom Units at the end of each Vesting Cycle, the five-day volume weighted
average price of one share of Common Stock as reported on the consolidated
transaction reporting system for the principal national securities exchange on
which such shares of Common Stock are listed for the period beginning on the
16th trading day following the filing date of Ascent Capital’s annual report on
Form 10-K in the relevant calendar year or (ii) with respect to determining the
value of the Earned Phantom Units pursuant to Section 6 the five-day volume
weighted average price of one share of Common Stock as reported on the
consolidated transaction reporting system for the principal national securities
exchange on which such shares of Common Stock are listed for the period
beginning on the Grantee’s termination of employment. If the Fair Market Value
of a share of Common Stock is not determinable by any of the foregoing means, or
if no sales of shares actually occurred on such day, then the Fair Market Value
shall be determined in good faith by the LTIP Committee on the basis of such
quotations and other considerations as the LTIP Committee deems appropriate.


1

--------------------------------------------------------------------------------





“Key Performance Indicators” means the performance metrics as established by the
LTIP Committee for each Vesting Cycle, which for the 2018 Vesting Cycle is set
forth in Schedule 1 and for the 2019 Vesting Cycle and 2020 Vesting Cycle shall
be provided to the Grantee prior to March 31st of 2019 and 2020, respectively.
“Settlement Date” has the meaning specified in Section 4(a) of this Agreement.
“Termination With Good Reason” shall have the meaning ascribed thereto in any
employment agreement between the Grantee and the Company or its Affiliate. For
the avoidance of doubt, if the Grantee is not party to an employment agreement
with the Company or its Affiliate or if such agreement does not provide a
definition for “good reason”, then the Grantee will not be eligible for any
benefits provided under this Agreement with regard to a Termination With Good
Reason.
“Vesting Cycle” means each of the 2018 Vesting Cycle, 2019 Vesting Cycle and
2020 Vesting Cycle.
“Vesting Notification” has the meaning specified in Section 3(c) of this
Agreement.
2.Award. Pursuant to the terms of the Plan and in consideration of the covenants
and promises of the Grantee herein contained, the Company hereby awards to the
Grantee as of the Grant Date, that number of performance-based Phantom Units set
forth on Schedule 1, each representing the right to receive a cash payment equal
to the Fair Market Value of one share of Common Stock, subject to the conditions
and restrictions set forth below and in the Plan (the “Phantom Units”).


3.
Achievement of Key Performance Indicators; Vesting; Forfeiture of Phantom Units.



(a)Subject to Section 6.4(b) of the Plan and to earlier vesting in accordance
with Section 6, Phantom Units will be earned and vested, in whole or in part,
only in accordance with the conditions stated in this Section 3.


(b)Schedule 1 sets forth the maximum number of Phantom Units that may be earned
based on the achievement and satisfaction of Key Performance Indicators, as
determined and certified by the LTIP Committee.


(c)No later than forty-five (45) days following the end of each Vesting Cycle
(each a “Committee Certification Date”), the LTIP Committee will measure the
Grantee’s performance against the Key Performance Indicators. The LTIP Committee
will then promptly notify (a “Vesting Notification”) the Grantee regarding the
number of Phantom Units, if any, that have been earned (each, an “Earned Phantom
Unit”) pursuant to this Section 3 as of such Committee Certification Date. If
the Key Performance Indicators are satisfied with respect to such Vesting Cycle,
up to 33.3% of the Phantom Units may be earned, subject to the LTIP Committee’s
sole discretion and determination as of the Committee Certification Date. Any
Phantom Units that remain outstanding and unearned as of each Committee
Certification Date relating to the applicable Vesting Cycle will automatically
be forfeited as of the Close of Business on such Committee Certification Date
and such Phantom Units and any related Dividend Equivalents will be immediately
cancelled, and the Grantee will cease to have any rights with respect thereto.
All Phantom Units earned on a Committee Certification Date will vest in
accordance with the schedule set forth in Section 3(d).


(d)Grantee will become vested, subject to continued employment until the
Settlement Date (as defined below) following the end of the applicable Vesting
Cycle, in any Earned Phantom Units, if the LTIP Committee delivers a Vesting
Notification to the Grantee relating to such Vesting Cycle.


2

--------------------------------------------------------------------------------







(e)Any Dividend Equivalents with respect to Earned Phantom Units will become
vested only to the extent that the Earned Phantom Units related thereto shall
have become vested in accordance with this Agreement.


(f)Notwithstanding the foregoing, the Grantee will not vest, pursuant to this
Section 3 (except as provided in Section 4 or Section 6), in Earned Phantom
Units or related Dividend Equivalents which the Grantee would otherwise vest in
with respect to each Settlement Date if the Grantee has not been continuously
employed by the Company or any Subsidiary from the Grant Date through the
applicable Settlement Date. Notwithstanding the foregoing, if any date on which
vesting would otherwise occur is a Saturday, Sunday or a holiday, such vesting
will instead occur on the business day next following such date.


4.Settlement of Phantom Units.


(a)The Fair Market Value of the Earned Phantom Units that vest in accordance
with Section 3 and any related Dividend Equivalents shall be paid to the Grantee
in a lump sum cash payment no later than fifteen (15) days following the 20th
trading day following the filing date of Ascent Capital’s annual report on Form
10-K in each relevant calendar year (each such date, or the date provided
pursuant to the last paragraph of Section 6, as applicable, a “Settlement
Date”).


(b)In the event of Grantee’s termination without Cause or Termination With Good
Reason, following a Committee Certification Date but prior to the applicable
Settlement Date, then the Earned Phantom Units shall vest in accordance with
Section 3 and shall be paid to the Grantee in accordance with Section 4(a) as if
the Grantee had been continuously employed by the Company or any Subsidiary from
the Grant Date through the applicable Settlement Date.


5.Mandatory Withholding for Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the cash otherwise payable or deliverable upon each
Settlement Date an amount of cash that is equal to the amount of all federal,
state and local taxes required to be withheld by the Company upon such exercise,
as determined by the LTIP Committee.


6.Early Termination or Vesting of Phantom Units.
Unless otherwise determined by the LTIP Committee in its sole discretion, and
assuming Grantee’s achievement of the Key Performance Indicators prior to each
of the following (other than with respect to Sections 6(a) and 6(b) herein), if
the Grantee’s employment with the Company or any Subsidiary terminates prior to
the final Settlement Date:
(a)If the Grantee dies while employed by the Company or any Subsidiary, then
each Phantom Unit that has not previously vested or forfeited pursuant to
Section 3 will immediately become an Earned Phantom Unit and fully vested and
shall inure to the benefit of the Beneficiary named on Exhibit B hereto;


(b)If the Grantee’s employment with the Company or any Subsidiary terminates by
reason of Disability, then each Phantom Unit that has not previously vested or
forfeited pursuant to Section 3 will immediately become an Earned Phantom Unit
and fully vested; and


(c)Subject to Section 4(b), if the Grantee’s employment with the Company or any
Subsidiary is terminated for Cause, or Grantee voluntarily resigns and does not
have a Termination With Good


3

--------------------------------------------------------------------------------





Reason, then any unvested Phantom Units will be forfeited as of the Close of
Business on the date of such termination of employment.


In the event of Grantee’s termination without Cause or Termination With Good
Reason prior to the final Settlement Date, then the Grantee’s rights to any
unvested Phantom Units or any portion thereof may, in the discretion of the LTIP
Committee, thereafter vest and any such vesting and settlement will occur in a
manner designed to maintain the short term deferral exemption under Section
409A. Unless the LTIP Committee otherwise determines, a change of the Grantee’s
employment from the Company to a Subsidiary or an Affiliate or from a Subsidiary
to the Company, another Subsidiary or an Affiliate will not be considered a
termination of the Grantee’s employment for purposes of this Agreement. The Fair
Market Value of the Earned Phantom Units that vest in accordance with Section 6
and any related Dividend Equivalents shall be paid to the Grantee in a lump sum
cash payment no later than fifteen (15) days following the termination of
Grantee’s employment.
7.Dividend Equivalents. The Grantee will have no right to receive, or otherwise
with respect to, any Dividend Equivalents until such time, if ever, as the
Phantom Units with respect to which such Dividend Equivalents relate shall have
become earned and vested, and, if vesting does not occur, the related Dividend
Equivalents will be forfeited. Dividend Equivalents shall not bear interest or
be segregated in a separate account.


8.Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally,
electronically, or sent by United States first class mail, postage prepaid and
addressed as follows:
Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111
Attn: General Counsel
With a copy, which shall not constitute notice, to:
Monitronics International, Inc.
1990 Wittington Place
Farmers Branch, Texas 75234
Attn: Chief People Officer
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, electronically, or will be
sent by United States first class mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the date of this Agreement,
unless the Company has received written notification from the Grantee of a
change of address.
9.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the LTIP Committee with respect hereto, will confer or be construed
to confer on the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the Grantee’s employment at any time, with
or without Cause, subject to the provisions of any employment agreement between
the Grantee and the Company or any Subsidiary, as applicable.




4

--------------------------------------------------------------------------------





10.Nonalienation of Benefits. Except as provided in Section 6.8 of the Plan,
(a) no right or benefit under this Agreement will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (b) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.


11.Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Texas. Each party irrevocably
submits to the general jurisdiction of the state and federal courts located in
the State of Texas in any action to interpret or enforce this Agreement and
irrevocably waives any objection to jurisdiction that such party may have based
on inconvenience of forum.


12.Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and will be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the LTIP Committee thereunder. All decisions of the
LTIP Committee upon questions regarding the Plan or this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.


13.Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be deemed to be an original, but
all of them together represent the same agreement.


14.Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the LTIP Committee may adopt from time to time hereafter.


15.Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee, with respect to the subject matter hereof. The Grantee and the Company
hereby declare and represent that no promise or agreement not expressed herein
has been made and that this Agreement contains the entire agreement between the
parties hereto with respect to the Award and replaces and makes null and void
any prior agreements between the Grantee and the Company regarding the Award.
Subject to the restrictions set forth in Section 6.8 of the Plan, this Agreement
will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.


16.Grantee Acceptance. The Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.


17.Code Section 409A Compliance. The grant of Phantom Units made hereunder is
intended to be a “short-term deferral” exempt from Section 409A and the Plan and
this Agreement shall be interpreted and administered accordingly. If any
provision of this Agreement would result in the imposition of an excise tax
under Section 409A that provision will be reformed to avoid imposition of the
excise tax and no action taken to comply with Section 409A (or to provide that
the Phantom Units are exempt from Section 409A) shall be deemed to impair a
benefit under this Agreement.




5

--------------------------------------------------------------------------------





[Signature Page Follows]


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Grant Date.
MONITRONICS INTERNATIONAL, INC.
By:     
Name:
Title:
ACCEPTED:
    
Grantee
Address:






    




























7

--------------------------------------------------------------------------------





Exhibit A to Performance-Based Phantom Unit Agreement
dated as of March 29, 2018 between
Monitronics International, Inc. and Grantee


Monitronics International, Inc. 2017 Cash Incentive Plan


































































































































8

--------------------------------------------------------------------------------





Exhibit B to Time-Based Phantom Unit Agreement
dated as of March 29, 2018 between
Monitronics International, Inc. and Grantee


Designation of Beneficiary












































































































9

--------------------------------------------------------------------------------





Schedule 1
to
Monitronics Performance-Based Phantom Units Award Agreement


Vesting of Phantom Units Based on Key Performance Indicators






Total Number of Potential Maximum Phantom Units: 61,141
Key Performance Indicators for the 2018 Vesting Cycle:
•
Performance based value for 2018 will be determined on Pre-SAC Adjusted EBITDA.
The target for 2018 is $331,358.



•
100% of LTIP units realized above the 98.5% target performance level of Pre-SAC
Adjusted EBITDA.



•
75% of LTIP units realized above the 97.5% target performance level of Pre-SAC
Adjusted EBITDA, up to 98.4%.



•
50% of LTIP units realized above the 96.5% target performance level of Pre-SAC
Adjusted EBITDA, up to 97.4%.



•
Performance metric for future years will be determined in the first quarter of
the upcoming year. For example, the 2019 metric for the 2020 payout will be
determined in first quarter of 2019.

any of the 2015 Vesting Cycle, 2016 Vesting Cycle or 2017 Vesting Cycle.
“Vesting Date” has the meaning specified in Section 3(d) of this Agreement.
“Termination for Good Reason” has the meaning specified in the Amended
Employment Agreement.
1.Award. Pursuant to the terms of the Plan and in consideration of the covenants
and promises of the Grantee herein contained, the Company hereby awards to the
Grantee as of the Grant Date, that number of performance-based Restricted Stock
Units set forth on Schedule 1, each representing the right to receive one share
of the Company’s Common Stock, as authorized by the Committee, subject to the
conditions and restrictions set forth below and in the Plan (the “Restricted
Stock Units”). This Award of Restricted Stock Units granted to the Grantee under
this paragraph 2 is subject to forfeiture in the event that the Grantee fails to
execute and deliver the Amended Employment Agreement by December 31, 2015.
2.Achievement of Key Performance Indicators; Vesting; Forfeiture of Restricted
Stock Units.
(a)Subject to Section 10.1(b) of the Plan and to earlier vesting in accordance
with Section 6, Restricted Stock Units will be earned and vest, in whole or in
part, only in accordance with the conditions stated in this Section 3.


10

--------------------------------------------------------------------------------





(b)Schedule 1 sets forth the maximum number of Restricted Stock Units that may
be earned based on the achievement and satisfaction of Key Performance
Indicators, as determined and certified by the Committee.
(c)No later than sixty (60) days following the end of the 2015 Vesting Cycle
and, if applicable, each of the 2016 Vesting Cycle and 2017 Vesting Cycle (each,
a “Committee Certification Date”), the Committee will measure the Grantee’s
performance against the Key Performance Indicators applicable to such vesting
cycle. The Committee will then promptly notify (a “Vesting Notification”) the
Grantee regarding the number of Restricted Stock Units, if any, that have been
earned (each, an “Earned Restricted Stock Unit”) pursuant to this Section 3 as
of the Committee Certification Date relating to such vesting cycle. If the Key
Performance Indicators are satisfied with respect to the 2015 Vesting Cycle,
100% of the Restricted Stock Units will be earned, but, if the Key Performance
Indicators are not so satisfied, all of the Restricted Stock Units will instead
be available to be earned with respect to the 2016 Vesting Cycle. If the Key
Performance Indicators with respect to the 2016 Vesting Cycle are not satisfied,
all of the Restricted Stock Units will instead be available to be earned with
respect to the 2017 Vesting Cycle. Any Restricted Stock Units that remain
outstanding and unearned as of the Committee Certification Date relating to the
2017 Vesting Cycle will automatically be forfeited as of the Close of Business
on such Committee Certification Date. Upon forfeiture of any unearned Restricted
Stock Units pursuant to Section 2, this Section 3 or Section 6, such Restricted
Stock Units and any related Unpaid Dividend Equivalents will be immediately
cancelled, and the Grantee will cease to have any rights with respect thereto.
All Restricted Stock Units earned on a Committee Certification Date will vest in
accordance with the schedule set forth in Section 3(d).
(d)Grantee will become vested subject to continued employment until the
applicable Vesting Date in any Earned Restricted Stock Units as follows (each
date specified below being a “Vesting Date”):
(1)
20% of the Earned Restricted Stock Units shall vest in equal installments on
each of May 31, 2017, August 31, 2017, November 30, 2017 and February 28, 2018,
if the Committee delivers a Vesting Notification to the Grantee relating to the
2015 Vesting Cycle;

(2)
(x) 30% of the Earned Restricted Stock Units shall vest in equal installments on
each of May 31, 2018, August 31, 2018, November 30, 2018 and March 1, 2019, if
the Committee delivers a Vesting Notification to the Grantee relating to the
2015 Vesting Cycle or (y) 50% of the Earned Restricted Stock Units shall instead
vest in equal installments on each of such dates if the Committee instead
delivers a Vesting Notification to the Grantee relating to the 2016 Vesting
Cycle; and

(3)
(x) 50% of the Earned Restricted Stock Units shall vest in equal installments on
each of May 31, 2019, August 31, 2019, November 30, 2019 and February 28, 2020,
if the Committee delivers a Vesting Notification to the Grantee relating to the
2015 Vesting Cycle or the 2016 Vesting Cycle or (y) 100% of the Earned
Restricted Stock Units shall instead vest in equal installments on each of such
dates if the Committee instead delivers a Vesting Notification to the Grantee
relating to the 2017 Vesting Cycle;

provided, however, that in no event will Grantee become vested in more than 100%
of the Earned Restricted Stock Units.


11

--------------------------------------------------------------------------------





(e)Any Dividend Equivalents with respect to Earned Restricted Stock Units that
have not theretofore become Vested Dividend Equivalents (“Unpaid Dividend
Equivalents”) will become vested only to the extent that the Earned Restricted
Stock Units related thereto shall have become vested in accordance with this
Agreement.
(f)Notwithstanding the foregoing, the Grantee will not vest, pursuant to this
Section 3, in Earned Restricted Stock Units or related Unpaid Dividend
Equivalents which the Grantee would otherwise vest in with respect to a given
Vesting Date if the Grantee has not been continuously employed by the Company or
any of its Subsidiaries from the Grant Date through such Vesting Date.
Notwithstanding the foregoing, if any date on which vesting would otherwise
occur is a Saturday, Sunday or a holiday, such vesting will instead occur on the
business day next following such date.
3.Settlement of Restricted Stock Units. Settlement of Earned Restricted Stock
Units or Accelerated Restricted Stock Units that vest in accordance with Section
3 or Section 6, respectively, shall be made as soon as administratively
practicable after the applicable Vesting Date, but in no event later than sixty
(60) days after such Vesting Date. Settlement of vested Earned Restricted Stock
Units and Accelerated Restricted Stock Units shall be made in payment of shares
of Common Stock, together with any related Dividend Equivalents, in accordance
with Section 7.
4.Mandatory Withholding for Taxes. To the extent that the Company is subject to
withholding tax requirements under any national, state, local or other
governmental law with respect to the award of the Restricted Stock Units to the
Grantee or the vesting or settlement thereof, or the designation of any Dividend
Equivalents as payable or distributable or the payment or distribution thereof,
the Grantee must make arrangement satisfactory to the Company to make payment to
the Company or its designee of the amount required to be withheld under such tax
laws, as determined by the Company (collectively, the “Required Withholding
Amount”). To the extent such withholding is required, the Company shall withhold
(a) from the shares of Common Stock represented by such vested Earned Restricted
Stock Units or Accelerated Restricted Stock Units and otherwise deliverable to
the Grantee a number of shares of Common Stock and/or (b) from any related
Dividend Equivalents otherwise deliverable to the Grantee an amount of such
Dividend Equivalents, which collectively have a value (or, in the case of
securities withheld, a Fair Market Value) as of the date the obligation to
withhold arises equal to the Required Withholding Amount, unless the Grantee
remits the Required Withholding Amount to the Company or its designee in cash or
shares of Common Stock and by such time as the Company may require or other
provisions for withholding such amount satisfactory to the Company have been
made. Notwithstanding any other provisions of this Agreement, the delivery of
any shares of Common Stock represented by vested Earned Restricted Stock Units
or Accelerated Restricted Stock Units and any related Dividend Equivalents may
be postponed until any required withholding taxes have been paid to the Company.
5.Early Termination or Vesting of Restricted Stock Units.
Subject to Section 23 hereof, unless otherwise determined by the Committee in
its sole discretion, if the Grantee’s employment with the Company or a
Subsidiary terminates prior to the last day of any applicable Vesting Cycle:  
(a)In the event of Grantee’s Termination Without Cause or Termination With Good
Reason (each as defined in Grantee’s Employment Agreement), then a number of
Restricted Stock Units granted by this Agreement will become vested on the date
of the Grantee’s termination equal to (A) the product of (x) the number of
Restricted Stock Units granted by this Agreement (without regard to any prior
Vesting Dates) and (y) the number of calendar quarters which have elapsed
between April 1, 2016 and the date of the Grantee’s termination (and will
include, for the avoidance of doubt, the entire


12

--------------------------------------------------------------------------------





calendar quarter of the Grantee’s termination) divided by sixteen (16) (with
such quotient not to exceed one (1)), less (B) any Restricted Stock Units that
have previously vested. Example: Assume Grantee’s employment terminates August
1, 2018. 35,928 Units (less any previously Vested Units) would be deemed earned
e.g., April 1, 2016 - August 1 , 2018 = 10 quarters / 16 = 62.50% x 57,485 Units
= 35,928 Units;
(b)If the Grantee dies while employed by the Company or a Subsidiary, then each
Restricted Stock Unit will immediately become an Earned Restricted Stock Unit
and fully vested;
(c)If the Grantee’s employment with the Company or a Subsidiary terminates by
reason of Disability, then each Restricted Stock Unit will immediately become an
Earned Restricted Stock Unit and fully vested; and
(d)If the Grantee’s employment with the Company or a Subsidiary is terminated
for Cause, or Grantee resigns without Good Reason then any unvested the
Restricted Stock Units will be forfeited as of the Close of Business on the date
of such termination of employment.
Unless the Committee otherwise determines, a change of the Grantee’s employment
from the Company to a Subsidiary or from a Subsidiary to the Company or another
Subsidiary will not be considered a termination of the Grantee’s employment for
purposes of this Agreement. The Restricted Stock Units that vest pursuant to
this Section 6 shall be referred to as “Accelerated Restricted Stock Units”.
6.Delivery by the Company. As soon as practicable after the vesting of Earned
Restricted Stock Units, and any related Unpaid Dividend Equivalents, pursuant to
Section 3 or Section 6 (but in no event later than sixty (60) days thereafter)
and subject to the withholding referred to in Section 5, the Company will (a)
register in a book entry account in the name of the Grantee, or cause to be
issued and delivered to the Grantee (in electronic form), that number of shares
of Common Stock represented by such vested Earned Restricted Stock Units and any
securities representing any related Vested Dividend Equivalents, and (b) cause
to be delivered to the Grantee any cash payment representing Vested Dividend
Equivalents. Any delivery of securities will be deemed effected for all purposes
when a statement of holdings reflecting such securities and, in the case of any
Vested Dividend Equivalents, any other documents necessary to reflect ownership
thereof by the Grantee, have been delivered personally to the Grantee or, if
delivery is by mail, when the Company or its stock transfer agent has deposited
the statement of holdings and/or such other documents in the United States mail,
addressed to the Grantee. Any cash payment will be deemed effected when a check
from the Company, payable to the Grantee and in the amount equal to the amount
of the cash owed, has been delivered personally to the Grantee or deposited in
the United States mail, addressed to the Grantee.
7.Nontransferability of Restricted Stock Units. Restricted Stock Units, and any
related Unpaid Dividend Equivalents that have not been earned or vested, are not
transferable (either voluntarily or involuntarily) before or after the Grantee’s
death, except as follows: (a) during the Grantee’s lifetime, pursuant to a
domestic relations order issued by a court of competent jurisdiction that is not
contrary to the terms and conditions of the Plan or this Agreement, and in a
form acceptable to the Committee; or (b) after the Grantee’s death, by will or
pursuant to the applicable laws of descent and distribution, as may be the case.
Any person to whom Restricted Stock Units are transferred in accordance with the
provisions of the preceding sentence shall take such Restricted Stock Units
subject to all of the terms and conditions of the Plan and this Agreement,
including that the vesting and termination provisions of this Agreement will
continue to be applied with respect to the Grantee. Statements of holdings
reflecting Restricted Stock Units that have been earned and vested may be
delivered only to the Grantee (or during the Grantee’s lifetime, to the
Grantee’s court appointed


13

--------------------------------------------------------------------------------





legal representative) or to a person to whom the Restricted Stock Units have
been transferred in accordance with this Section.
8.No Stockholder Rights; Dividend Equivalents. The Grantee will not be deemed
for any purpose to be, or to have any of the rights of, a stockholder of the
Company with respect to any shares of Common Stock represented by any Restricted
Stock Units unless and until such time as shares of Common Stock represented by
vested Earned Restricted Stock Units or Accelerated Restricted Stock Units, as
the case may be, have been delivered to the Grantee in accordance with Section
7, nor will the existence of this Agreement affect in any way the right or power
of the Company or any stockholder of the Company to accomplish any corporate
act, including, without limitation, any reclassification, reorganization or
other change of or to its capital or business structure, merger, consolidation,
liquidation or sale or other disposition of all or any part of its business or
assets. The Grantee will have no right to receive, or otherwise with respect to,
any Dividend Equivalents until such time, if ever, as (a) the Restricted Stock
Units with respect to which such Dividend Equivalents relate shall have become
earned and vested, or (b) such Dividend Equivalents shall have become Vested
Dividend Equivalents as described herein, and, if vesting does not occur, the
related Dividend Equivalents will be forfeited. Dividend Equivalents shall not
bear interest or be segregated in a separate account. Notwithstanding the
foregoing, the Committee may, in its sole discretion, accelerate the vesting of
any portion of the Dividend Equivalents (any Dividend Equivalent that vests
pursuant to Sections 3, 6 or this 9, “Vested Dividend Equivalents”). The
settlement of any Vested Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than sixty (60) days following the date on which such accelerated vesting
date occurs. With respect to any Restricted Stock Units and Dividend
Equivalents, the Grantee is a general unsecured creditor of the Company.
9.Adjustments; Early Vesting in Certain Events.
(a)The Restricted Stock Units will be subject to adjustment (including, without
limitation, as to the number of Restricted Stock Units) in such manner as the
Committee, in its sole discretion, deems equitable and appropriate in connection
with the occurrence of any of the events described in Section 4.2 of the Plan
following the Grant Date.
(b)Subject to Section 23, in the event of any Approved Transaction, Board Change
or Control Purchase following the Grant Date, the Restricted Stock Units may
vest in accordance with Section 10.1(b) of the Plan.
10.Restrictions Imposed by Law. Without limiting the generality of Section 10.10
of the Plan, the Company will not be obligated to deliver any shares of Common
Stock represented by vested Earned Restricted Stock Units, Accelerated
Restricted Stock Units or Unpaid Dividend Equivalents if counsel to the Company
determines that the issuance or delivery thereof would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of Common Stock or other applicable securities are
listed or quoted. The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock
represented by vested Restricted Stock Units, Accelerated Restricted Stock Units
or securities constituting or cash payment related to any Unpaid Dividend
Equivalents to comply with any such law, rule, regulation, or agreement.
11.Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid and addressed as
follows:


Ascent Capital Group, Inc.


14

--------------------------------------------------------------------------------





5251 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111
Attn: General Counsel
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the date of this Agreement, unless the Company has
received written notification from the Grantee of a change of address.
12.Amendment. Notwithstanding any other provision hereof, this Agreement may be
supplemented or amended from time to time as approved by the Committee as
contemplated by Section 10.9(b) of the Plan. Without limiting the generality of
the foregoing, without the consent of the Grantee,
(a)this Agreement may be amended or supplemented from time to time as approved
by the Committee (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to make such other changes as the Company,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and
(b)subject to any required action by the Board or the stockholders of the
Company, the Restricted Stock Units granted under this Agreement may be canceled
by the Committee and a new Award made in substitution therefor, provided, that
the Award so substituted will satisfy all of the requirements of the Plan as of
the date such new Award is made and no such action will adversely affect the
Restricted Stock Units to the extent then earned or vested.
13.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or any
of its Subsidiaries or interfere in any way with the right of the Company or any
of its Subsidiaries to terminate the Grantee’s employment at any time, with or
without Cause, subject to the provisions of any employment agreement between the
Grantee and the Company or any Subsidiary.
14.Nonalienation of Benefits. Except as provided in Section 8 and prior to
vesting of the Earned Restricted Stock Units or Accelerated Restricted Stock
Units, (a) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (b) no right or benefit hereunder will in any manner be liable
for or subject to the debts, contracts, liabilities or torts of the Grantee or
other person entitled to such benefits.
15.Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Delaware in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.


15

--------------------------------------------------------------------------------





16.Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and will be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
17.Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be deemed to be an original, but
all of them together represent the same agreement.
18.Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
19.Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee, with respect to the subject matter hereof. The Grantee and the Company
hereby declare and represent that no promise or agreement not expressed herein
has been made and that this Agreement contains the entire agreement between the
parties hereto with respect to the Award and replaces and makes null and void
any prior agreements between the Grantee and the Company regarding the Award.
Subject to the restrictions set forth in Sections 8 and 15, this Agreement will
be binding upon and inure to the benefit of the parties and their respective
heirs, successors and assigns.
20.Grantee Acceptance. The Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.
21.Code Section 409A Compliance. If any provision of this Agreement would result
in the imposition of an excise tax under Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”), that provision will be
reformed to avoid imposition of the excise tax and no action taken to comply
with Section 409A (or to provide that the Restricted Stock Units are exempt from
Section 409A) shall be deemed to impair a benefit under this Agreement. If any
portion of the benefits to be provided pursuant to this Agreement constitute
deferred compensation subject to Section 409A, then, to the extent required by
Section 409A, if Grantee is a “specified employee” within the meaning of Seciton
409A, any amounts payable on account of Grantee’s separation from service will
not be paid until the date that is six months and one day following such
separation from service or, if earlier, the date of Grantee’s death.
22.Change in Control.
(a)If the Grantee’s employment with the Company or any of its Subsidiaries
terminates and such termination constitutes a Termination With Good Reason (as
such term is defined in the Amended Employment Agreement) or a Termination
Without Cause (as such term is defined in the Amended Employment Agreement), and
such termination occurs within twelve (12) months following a Change in Control,
all Restricted Stock Units and all related Unvested Dividend Equivalents held by
the Grantee on the date of termination, to the extent not theretofore vested,
will vest fully on the date of such termination.


16

--------------------------------------------------------------------------------





(b)For purposes of this Section 23, “Change in Control” means any of the
following that otherwise meets the definition of a “change in ownership,” a
“change in effective control” or a “change in ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A:
(1)
the acquisition by any person or group (excluding John C. Malone and/or any
family member(s) of John C. Malone and/or any company, partnership, trust or
other entity or investment vehicle controlled by such persons or the holdings of
which are for the primary benefit of any of such persons (collectively, the
“Permitted Holders”)) of ownership of stock of the Company that, together with
stock already held by such person or group, constitutes more than 50% of the
total fair market value or more than 50% of the total voting power of the stock
of the Company;

(2)
the acquisition by any person or group (other than the Permitted Holders), in a
single transaction or in multiple transactions all occurring during the twelve
(12)-month period ending on the date of the most recent acquisition by such
person or group, assets from the Company that have a total gross fair market
value equal to or exceeding 40% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
or

(3)
the acquisition by any person or group (other than the Permitted Holders), in a
single transaction or in multiple transactions all occurring during the twelve
(12)-month period ending on the date of the most recent acquisition by such
person or group, of ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of Company or the replacement of a majority
of the Company’s Board of Directors during any twelve (12)-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors before the date of appointment or
election.

23.Forfeiture for Misconduct and Repayment of Certain Amounts. If the Grantee
holds the office of Vice President or above as of the Grant Date, and if (i) a
material restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement. “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee upon the vesting during the
Misstatement Period of any Restricted Stock Units and Unvested Dividend
Equivalents held by the Grantee and (ii) any proceeds received by the Grantee
from the sale, exchange, transfer or other disposition during the Misstatement
Period of any Restricted Stock Units and Unvested Dividend Equivalents received
by the Grantee upon the vesting during the Misstatement Period of any Award held
by the Grantee. By way of clarification, “Forfeitable Benefits” will not include
any shares of Common Stock received upon vesting of any Restricted Stock Units
and Unvested Dividend Equivalents during the Misstatement Period that are not
sold, exchanged, transferred or otherwise disposed of during the Misstatement
Period. “Misstatement


17

--------------------------------------------------------------------------------





Period” means the twelve (12)-month period beginning on the date of the first
public issuance or the filing with the Securities and Exchange Commission,
whichever occurs earlier, of the financial statement requiring restatement.


[Signature Page Follows]




18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Grant Date.






 
 
ASCENT CAPITAL GROUP, INC.
 
 
 
 
 
 
 
 
By:
/s/ William Fitzgerald
 
 
 
Name:
William Fitzgerald
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
ACCEPTED:
 
 
 
 
/s/ William E. Niles
 
 
 
 
William E. Niles, Grantee
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
SSN:







19